MEMORANDUM **
James R. Amos appeals both the dismissal of his 28 U.S.C. § 2254 petition as moot, and the subsequent denial of his Federal Rule of Civil Procedure 60(b) motion for reconsideration by the district *930court. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Amos does not contest his underlying convictions or his sentences. Rather, he seeks to challenge only the 1996 decision deferring his parole by the Oregon Board of Parole and Post-Prison Supervision (the “Board”). Accordingly, Amos does not enjoy a presumption of collateral consequences and must demonstrate actual collateral consequences to overcome the mootness bar. See Spencer v. Kemna, 523 U.S. 1, 7-8, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Wilson v. Terhune, 319 F.3d 477, 481 (9th Cir.2003). Amos’ assertion that but for the erroneous deferral of his parole, he would already be finished with “active supervision,” hinges upon a discretionary determination by the Board and is speculative. Accordingly, we conclude that Amos has failed to demonstrate collateral consequences sufficient to meet the injury-in-fact requirement. See Wilson, 319 F.3d at 482-83. The district court thus properly found that his claim is moot.
With respect to the district court’s denial of Amos’ motion for reconsideration, Amos has failed to demonstrate “extraordinary circumstances” or a “manifest injustice” that would entitle him to relief. Accordingly, the district court did not abuse its discretion in denying Amos’ motion. See United States v. State of Washington, 98 F.3d 1159, 1163 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.